Citation Nr: 0809642	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition of 
the face, to include pseudo-folliculitis barbae.

3.  Entitlement to service connection for multiple lipomas 
claimed as cysts on the arms, back, chest and face, to 
include as due to exposure to an herbicide known as Agent 
Orange.

4.  Entitlement to service connection for a skin condition of 
the feet, to include tinea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran's claims were remanded by the Board in July 2004.

The issue of entitlement to service connection for a skin 
condition of the feet, to include tinea, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

2.  The veteran has pseudo-folliculitis barbae which is 
related to service.

3.  Multiple lipomas claimed as cysts on the arms, back, 
chest and face, was not manifest in service and is unrelated 
to any incident of service origin, including Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  Pseudo-folliculitis barbae was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Multiple lipomas claimed as cysts on the arms, back, 
chest and face, was not incurred or aggravated in service or 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran asserts that he has PTSD due to his service in 
Vietnam.  At a January 2003 RO hearing the veteran reported 
stressors of being in a car accident, having a homemade 
cocktail bomb explode against the car he was driving and it 
burning his passenger, and the death of one of his friends.  
The veteran said that he didn't actually see his friend get 
killed, but it caused an emotional impact on him.

The veteran's service medical records, including the 
September 1972 discharge examination report, do not reveal 
any psychiatric complaints or findings.  

The post service VA outpatient records dated from August 2001 
do reveal complaints of PTSD.  The veteran reported exposure 
to incoming fire, mines and booby traps, snipers, firefights, 
and the death of others.   

In August 2003, and again in April 2004 the veteran submitted 
a statement from a VA physician.  The physician noted that 
the veteran met the criteria for a diagnosis of PTSD.  

On VA psychiatric examination in June 2007, the veteran 
reported the stress of being under sniper attack, having his 
vehicle firebombed, being in a major accident, having 
traumatic helicopter rides, and seeing people who had been 
killed in a bombing.  The diagnosis was PTSD.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then, and only then, may a medical examination 
determine the sufficiency of the stressor.  West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the veteran has received many diagnoses of PTSD from VA 
medical personnel, the veteran does not meet the criteria for 
service connection for PTSD.  In this case the record does 
not corroborate the veteran's claimed stressors through 
credible supporting evidence.  The evidence does not reveal 
supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed the veteran's 
alleged stressors.  Nor do the service department records 
verify these events.  In July 2005 the RO wrote to the U.S. 
Armed Service Center for Research of Unit Records (CURR) (now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)).  In May 2006, CURR responded that the veteran's 
claimed stressors could not be verified.  In short, the sole 
supporting evidence that the alleged stressful events 
occurred are the veteran's own statements of such 
experiences.  A non-combat veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor.  Cohen, 10 Vet. App. at 141; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, in light of the evidence and for the reasons 
discussed above, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for PTSD.

II.  Pseudo-folliculitis barbae

The veteran asserted at his January 2003 hearing that he 
first developed pseudo-folliculitis barbae during service 
when he was required to shave.  The veteran stated that even 
though he developed pseudo-folliculitis barbae during 
service, he was not put on a shaving profile during service.  
He asserted that he had experienced chronic pseudo-
folliculitis barbae ever since he first developed it in 
service.  

VA examinations dated in May 2003, May 2007, and September 
2007 confirm that the veteran has pseudo-folliculitis barbae.  
The veteran consistently reported at the VA examinations that 
he first developed pseudo-folliculitis barbae when he was 
required to shave during service, and that he has continued 
to have pseudo-folliculitis barbae ever since.  The May 2007 
VA examiner reported that he had reviewed the veteran's 
medical records and he opined that it was likely that the 
veteran's military service contributed to the veteran's 
pseudo-folliculitis barbae condition.  The September 2007 VA 
examiner also opined that the veteran's pseudo-folliculitis 
barbae condition was related to service.  

In this case, the service medical records do not verify that 
the veteran experienced pseudo-folliculitis barbae during 
service.  However, the Board finds that pseudo-folliculitis 
barbae is a condition that a layperson is competent for the 
purposes of identifying the symptoms of the condition and the 
Board finds that the veteran's testimony regarding those 
symptoms is credible. 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Since the veteran has 
been found to be credible and since there are two medical 
opinions providing a nexus between the veteran's current 
pseudo-folliculitis barbae and service, the Board finds that 
service connection for pseudo-folliculitis barbae is 
warranted.

III.  Multiple lipomas claimed as cysts

The veteran maintains that he was exposed to Agent Orange 
while in Vietnam and that his multiple lipomas claimed as 
cysts on the arms, back, chest, and face developed as a 
result of that exposure.  At his hearing the veteran 
testified that the cysts first developed after his discharge 
from service.

Service in Vietnam during the Vietnam Era is shown by the 
veteran's service personnel records.  Accordingly, it is 
presumed that the veteran was exposed to Agent Orange in such 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Multiple lipomas/cysts may not be service-connected under the 
Agent Orange exposure presumptive service connection 
framework.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  This skin condition is not included in the list of 
disorders at 38 C.F.R. § 3.309(e) that may be presumed as 
service-connected due to Agent Orange exposure.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must 
not only determine whether the veteran has a disability which 
is recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his claimed disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Multiple lipomas were not shown during service or for many 
years after discharge from service.  On VA examination in May 
2007, the examiner opined that the veteran's lipomas were 
benign conditions that were unrelated to the veteran's 
military service.

While the veteran maintains that the his lipoma skin 
condition is related to his exposure to Agent Orange during 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 
 
In this case there is no medical evidence in support of his 
claim and there is medical evidence against his claim.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and service connection for multiple lipomas 
claimed as cysts on the arms, back, chest and face, to 
include as due to exposure to an herbicide known as Agent 
Orange, is not warranted.

IV.  Duty to Notify and Assist

Due to the favorable outcome of the veteran's claim for 
service connection for pseudo-folliculitis barbae, the 
discussion below of the duties to notify and assist only 
relate to the veteran's claims for service connection for 
PTSD and for multiple lipomas claimed as cysts.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities for which service connection is sought, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained above, the Board has determined that service 
connection for these two claimed disabilities is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

In September 2001, prior to the February 2002 rating decision 
on appeal, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that he was sent another notice letter in December 
2004.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been afforded pertinent VA medical 
examinations.  As noted above, an attempt was made to verify 
the veteran's claimed stressors.  The Board also notes that 
the veteran has submitted VA medical evidence in support of 
his claims.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  Neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional obtainable pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for PTSD is denied.

Service connection for a skin condition of the face, to 
include pseudo-folliculitis barbae, is granted.

Service connection for multiple lipomas claimed as cysts on 
the arms, back, chest and face, to include as due to exposure 
to an herbicide known as Agent Orange, is denied.


REMAND

The July 2004 Board remand instructed that the veteran be 
provided a VA examination of his skin, to include discussion 
as to whether he has a current skin condition of the feet 
that is related to the tinea shown in the veteran's service 
medical records.  The September 2007 VA examination report 
confirms that the veteran has a current fungal infection of 
the feet.  However, the VA examiner did not provide an 
opinion as to whether or not the veteran's current fungal 
infection of the feet is related to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303.  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

The veteran's claim must be remanded so that the specified VA 
examination, with opinion, may be obtained.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the veteran's VA 
treatment records dated from February 2005 
to present.

3.  Schedule the veteran for an 
examination of the skin on his feet.  The 
examiner is requested to provide a 
description of any skin disabilities 
present.  The examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed skin disorder is due to 
disease or injury during military service, 
including the treatment for tinea in 
September 1971.  The rationale for all 
opinions expressed should be explained.  
The claims file should be made available 
to the examiner for proper review of the 
medical history, and the examination 
report is to reflect whether such a review 
of the claims file was made.

4.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


